Judgment reversed, with costs to the appellant, and complaint dismissed, on the merits, with costs (Fogelson v. Racbfay Constr. Co., 300 N. Y. 334; Brownrigg V. Herb Estates, 276 App. Div. 566; Richman v. Fleisher, 276 App. Div. 574). Unlike the situation presented in the Brownrigg and Richman cases (supra), there is no basis in this record for a new trial. Moreover, it appears from the record, and was so found by the Federal Housing Expediter, that *861there was no reduction in the essential services required to be furnished to the tenants. The findings of fact and conclusions of law of the Special Term are reversed to the extent that they are inconsistent with this decision. Settle order on notice containing new findings of fact and conclusions of law. Present— Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.; Dore and Cohn, JJ., concur and vote to reverse and dismiss the complaint upon the ground that it appears there has been no diminution in the services which the landlord was obligated to furnish the plaintiffs-tenants and no need for injunctive relief. Settle order on notice.